 1   Mark E. Merin (State Bar No. 043849)
     Paul H. Masuhara (State Bar No. 289805)
 2   LAW OFFICE OF MARK E. MERIN
     1010 F Street, Suite 300
 3   Sacramento, California 95814
     Telephone:     (916) 443-6911
 4
     Facsimile:     (916) 447-8336
 5   E-Mail:        mark@markmerin.com
                    paul@markmerin.com
 6
     Fred J. Hiestand (State Bar No. 044241)
 7   FRED J. HIESTAND, A PROFESSIONAL CORPORATION
     3418 3rd Avenue, Suite 1
 8   Sacramento, California 95817
     Telephone:     (916) 448-5100
 9   Facsimile:     (916) 442-8644
     E-Mail:        fred@fjh-law.com
10

11     Attorneys for Plaintiffs
       RICHARD L. BAYSE, MICHAEL R.
12     CONROY, MATTHEW J. HEATH, DANIEL
       KAHAKU, OSCAR MACHADO, BRANDON
13     W. RACKLIFFE, RAPHAEL SANCHEZ,
       DAVID D. RICHARDS, LARRY SMITH,
14     ANDREI BELEI, MIGUEL E. VASQUEZ,
       GEOFFREY T. BROWN, FRANK A.
15     FELIX, ANDREW W. GRAY, MIKEY D.
       JOHNSON, RANDALL W. ROY, JAMES
16     C. STRINGER, and DANIEL VALENCIA
17
     XAVIER BECERRA, State Bar No. 118517
18   Attorney General of California
     JAY C. RUSSELL, State Bar No. 122626
19   Supervising Deputy Attorney General
     CHRISTOPHER H. FINDLEY, State Bar No. 174972
20   Deputy Attorney General
      600 West Broadway, Suite 1800
21    San Diego, CA 92101
      P.O. Box 85266
22    San Diego, CA 92186-5266
      Telephone: (619) 738-9541
23    Fax: (619) 645-2581
      E-mail: Christopher.Findley@doj.ca.gov
24

25     Attorneys for Defendants
       CALIFORNIA DEPARTMENT OF
26     CORRECTIONS AND REHABILITATION,
       CALIFORNIA CORRECTIONAL HEALTH
27     CARE SERVICES, SCOTT KERNAN,
       and DIANA TOCHE
28
                                                                            1
                                                            STIPULATION OF DISMISSAL
            Bayse v. Cal. Dep’t of Corr. & Rehab., United States District Court, Eastern District of California, Case No. 2:18-cv-00278-MCE-DB
 1   FUTTERMAN DUPREE DODD CROLEY MAIER LLP
     MARTIN H. DODD (104363)
 2   mdodd@fddcm.com
     JAIME G. TOUCHSTONE (233187)
 3   jtouchstone@fddcm.com
     601 Montgomery St., Suite 333
 4
     San Francisco, California 94111
 5   Telephone: (415) 399-3840
     Facsimile: (415) 399-3838
 6
       Attorneys for Defendant
 7     J. CLARK KELSO

 8                                              UNITED STATES DISTRICT COURT

 9                                            EASTERN DISTRICT OF CALIFORNIA
10                                                      SACRAMENTO DIVISION

11   RICHARD L. BAYSE, et al.,                                                  Case No. 2:18-cv-00278-MCE-DB

12                    Plaintiffs,                                               STIPULATION OF DISMISSAL
13   vs.

14   CALIFORNIA DEPARTMENT OF
     CORRECTIONS AND REHABILITATION, et al.,
15
                      Defendants.
16

17          Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), and the terms of the parties’ settlement agreement,

18   Plaintiffs Richard L. Bayse, Michael R. Conroy, Matthew J. Heath, Daniel Kahaku, Oscar Machado,

19   Brandon W. Rackliffe, Raphael Sanchez, David D. Richards, Larry Smith, Andrei Belei, Miguel E.

20   Vasquez, Geoffrey T. Brown, Frank A. Felix, Andrew W. Gray, Mikey D. Johnson, Randall W. Roy,

21   James C. Stringer, and Daniel Valencia and Defendants California Department of Corrections and

22   Rehabilitation, J. Clark Kelso, California Correctional Health Care Services, Scott Kernan, and Diana

23   Toche stipulate to the dismissal of this entire action.

24          The claims of Plaintiffs Richard L. Bayse, Michael R. Conroy, Matthew J. Heath, Daniel Kahaku,

25   Oscar Machado, Brandon W. Rackliffe, Raphael Sanchez, David D. Richards, Larry Smith, Andrei Belei,

26   Miguel E. Vasquez, Geoffrey T. Brown, Frank A. Felix, Andrew W. Gray, Mikey D. Johnson, Randall

27   W. Roy, James C. Stringer, and Daniel Valencia are dismissed, WITH PREJUDICE.

28          The claims of the putative class are dismissed, WITHOUT PREJUDICE.
                                                         2
                                                             STIPULATION OF DISMISSAL
             Bayse v. Cal. Dep’t of Corr. & Rehab., United States District Court, Eastern District of California, Case No. 2:18-cv-00278-MCE-DB
 1          Each party shall bear their own attorneys’ fees and costs.

 2          IT IS SO STIPULATED.

 3   Dated: February 6, 2019                                        Respectfully Submitted,

 4                                                                        /s/ Mark E. Merin
 5
                                                                    By: __________________________________
 6                                                                      Mark E. Merin

 7                                                                           Attorney for Plaintiffs
                                                                             RICHARD L. BAYSE, MICHAEL R.
 8                                                                           CONROY, MATTHEW J. HEATH, DANIEL
                                                                             KAHAKU, OSCAR MACHADO,
 9                                                                           BRANDON W. RACKLIFFE, RAPHAEL
                                                                             SANCHEZ, DAVID D. RICHARDS,
10                                                                           LARRY SMITH, ANDREI BELEI, MIGUEL
11                                                                           E. VASQUEZ, GEOFFREY T. BROWN,
                                                                             FRANK A. FELIX, ANDREW W. GRAY,
12                                                                           MIKEY D. JOHNSON, RANDALL W. ROY,
                                                                             JAMES C. STRINGER, and DANIEL VALENCIA
13

14   Dated: February 6, 2019                                        Respectfully Submitted,

15                                                                      /s/ Christopher H. Findley
                                                                        (as authorized on February 6, 2019)
16
                                                                    By: __________________________________
17                                                                      Christopher H. Findley
                                                                             Attorney for Defendants
18
                                                                             CALIFORNIA DEPARTMENT OF
19                                                                           CORRECTIONS AND REHABILITATION,
                                                                             CALIFORNIA CORRECTIONAL HEALTH
20                                                                           CARE SERVICES, SCOTT KERNAN, and
                                                                             DIANA TOCHE
21

22   Dated: February 6, 2019                                        Respectfully Submitted,

23                                                                      /s/ Martin H. Dodd
                                                                        (as authorized on February 6, 2019)
24                                                                  By: __________________________________
25                                                                      Martin H. Dodd
                                                                             Attorney for Defendant
26
                                                                             J. CLARK KELSO
27

28
                                                                            3
                                                            STIPULATION OF DISMISSAL
            Bayse v. Cal. Dep’t of Corr. & Rehab., United States District Court, Eastern District of California, Case No. 2:18-cv-00278-MCE-DB
